Citation Nr: 1514738	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  14-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to compensable initial disability rating for residuals of laceration of left ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1992 to August 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the RO that granted service connection for residuals of laceration of left ring finger-evaluated as 10 percent disabling for painful scar, 0 percent (noncompensable) disabling for limitation of motion, and 0 percent (noncompensable) disabling for nonpainful scar.  The Veteran timely appealed for higher initial rating specifically due to nerve symptoms.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

In February 2015, the Veteran requested a video conference hearing before a Veterans Law Judge at a local VA office with regard to the claim on appeal.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a Veterans Law Judge, in accordance with his request; and provide the Veteran with reasonably advance notice in writing of the date, time, and location of the requested videoconference hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




